DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/10/21 has been entered. Claims 1-10 are remains pending in the application. Claims 1-10 are amended and no claims has been added.
Drawings
The objection included in Office Action mailed on 5/12//21, is withdrawn per applicant’s amendment filed on 8/04/21.
35 USC § 112
35 USC § 112(a) and 35 USC § 112(b) in Office Action mailed on 5/12/21, are withdrawn per applicant’s amendment filed on 8/04/21.
Response to Arguments
Applicant’s arguments filed 8/10/21 with respect to the rejections of claims 1-9 under 35 U.S.C. 102 and the rejection of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Specifically, applicant’s argument that the previously cited prior art did not teach the inner wall of the lock buckle forming the oblong hole which is mounted within the slot of the pedestal; and the lock buckle reciprocating within the slot along the oblong hole. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ziegler et al., Bonde et al., Yanqun et al. and Lehman et al.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 10 recites the limitation "the automatic endoscope locking device" in claim 10, lines 10.  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the applicant inadvertently undeleted “automatic” and should be “the endoscope locking device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

 	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Bonde et al. (US 20070077827).
Regarding Claim 1, Ziegler et al. disclose an endoscope locking device (Figs.6, 9 and 10, locking unit 90), comprising: a pedestal (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (see Figs.6-8, an O-ring, 82); 
wherein the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96) for mounting the lock buckle (see Figs.9-10, col.6, lns.20-34 and claim 3, a rigid slider plate 110 slidable in the diametral slot), 
and the lock buckle (see Figs.11-12, slider 110)  and the pedestal (see Figs.9-10, an upper portion/proximal portion 80) are elastically connected by the elastic element (see Fig.6-8, col.1, lns.64-col.2, lns.11, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position).
However, Ziegler et al. does not disclose the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center, and the lock buckle reciprocates within the slot along the oblong hole.
Bonde et al. teach the lock buckle (sliding locking device SLD 22) is provided with an oblong hole in a center (Figs.3A-B, see center portion of SLD), and the lock buckle is mounted within the slot of the pedestal (Fig.4, collar flange 28 with tabs 52 and 53 and sidewalls 34 and 51) via the oblong hole of the center, and the lock buckle (Figs.3A-B, shows reciprocates along the oblong hole (see arrows)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziegler et al. to have the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center, and the lock buckle reciprocates within the slot along the oblong hole as taught by Bonde et al. in order to provide using of the sliding lock to secure/lock cystoscope within the lock and prohibiting cystoscope rotation ([0005]-[0006] of Bonde et al.). The modified device of Ziegler et al. in view of Bonde et al. will hereinafter be referred to as the modified device of Ziegler et al. and Bonde et al.
Regarding Claim 2, the modified device of Ziegler et al. and Bonde et al. teach the claimed invention as discussed above concerning claim 1, and Ziegler et al. teach wherein the slot (recesses 96) of the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is closed at two sides and is open at two ends (see Figure 9, 93 and 96).
Regarding Claim 3, the modified device of Ziegler et al. and Bonde et al. teach the claimed invention as discussed above concerning claim 2, and Ziegler et al. teach wherein a radius of one end of the oblong hole (the hole 120 is oblong) of the center of the lock buckle (see Figs.11-12, slider 110) is equal to a radius of an endoscope, and a radius of the other end is greater than the radius of the endoscope (See Figs.11-12, 14 and 6).
Regarding Claim 4, the modified device of Ziegler et al. and Bonde et al. teach the claimed invention as discussed above concerning claim 3, and Ziegler et al. teach wherein the elastic element is an elastic rubber ring (col.3, lns.1-3, elastomeric seal, here an O-ring, 82).	
 	Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Bonde et al. (US 20070077827) and in further view of Yanqun et al. (CN 100569175).
Regarding Claim 5, the modified device of Ziegler et al. and Bonde et al. teach the claimed invention as discussed above concerning claim 4, and but does not teach wherein the pedestal is provided with a groove for mounting the elastic rubber ring.
Yanqun et al. teach wherein the pedestal is provided with a groove for mounting the elastic rubber ring (Figs.1-2, page 4, paragraph 5, the card 13 is installed in the through slot, and the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ziegler et al. and Bonde et al. to have wherein the pedestal is provided with a groove for mounting the elastic rubber ring as taught by Yangun et al. order to provide an enhancement of locking mechanism using elasticity of O-ring (page 4, paragraph 5-page 5, paragraph 1 of Yanqun et al.).The modified device of Ziegler et al. in view of Bonde et al. and in further view of Yangun et al. will hereinafter be referred to as the modified device of Ziegler et al., Bonde et al. and Yangun et al.
Regarding Claim 6, the modified device of Ziegler et al., Bonde et al. and Yangun et al. teach the claimed invention as discussed above concerning claim 5, and Ziegler et al. teach wherein the lock buckle (slider 110) is of a cuboidal sheet structure (see Figs.11-12, slider 110), 
wherein one end (116) of the lock buckle (slider 110) is a step having a circular arc transition (Fig.11-12, show circular arc in section 116), the other end (114) is a circular arc (Figs.11-12, col.5, lns.65-col.7, lns.13, rounded ends 122 and 123 of the hole 120), the circular arc end (Fig.11-12, show circular arc in section 114 and 113) is provided with a protrusion (a raised shoulder 113), 
and -2-the cuboidal sheet structure means that the shape has a semicircle on both sides and a rectangle in the middle (Figs.11-12, shows the shape), which is similar to a circular sheet and has a partial protrusion (Figs.11-12, shows raised shoulder 113 and circular shape).
Yanqun et al. additionally teach the protrusion is provided with a groove for mounting the elastic rubber ring (Fig.2, the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected).
Regarding Claim 7, the modified device of Ziegler et al., Bonde et al. and Yangun et al. teach the claimed invention as discussed above concerning claim 6, and Yangun et al. teach wherein the elastic rubber ring (ring 14) is mounted in the groove of the lock buckle (card 13) and the groove of the pedestal (Figs.1-2), 
and the lock buckle (card 13) and the pedestal are elastically connected Figs.1-2, page 4, paragraph 5, the card 13 is installed in the through slot, and the card 13 and the speculum connector 12 pass through O The ring 14 is elastically connected).
Regarding Claim 8, the modified device of Ziegler et al., Bonde et al. and Yangun et al. teach the claimed invention as discussed above concerning claim 7, and Ziegler et al. teach wherein the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is of a funnel shape (Figs.6 and 9) having a central hole (the central passage 12), 
the pedestal (see Figs.9-10, an upper portion/proximal portion 80) comprises a top portion (Fig.6, top of the annular pedestal cap 91B) and a neck portion (an exterior taper 92), the top portion (Fig.6, top of the annular pedestal cap 91B) of the central hole (the central passage 12) of the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is a connector for mounting the endoscope (Fig.5, col.1, lns.64-col.2, lns.11, a proximal portion accessible to surgical personnel for receiving an endoscopic surgical tool), 
the connector (58) is provided with a round hole therewithin (56), and a diameter of the round hole is greater than a diameter of the endoscope (See Figs. 6-8, 53 elongated rod 53 of the tool is smaller).
Regarding Claim 9, the modified device of Ziegler et al., Bonde et al. and Yangun et al. teach the claimed invention as discussed above concerning claim 8, and Ziegler et al. teach wherein a lock buckle cap (annular cap 91B) is mounted on the step (116) of the lock buckle (Figs.9-10, slider 110).
 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (US 5456673) in view of Bonde et al. (US 20070077827), in further view of .
Regarding Claim 10, Ziegler et al. disclose an endoscope sheath (cannula 10), comprising an endoscope locking device (Figs.6, 9 and 10, locking unit 90), and a lock buckle cap (annular cap 91B); wherein the endoscope locking device (Figs.6, 9 and 10, locking unit 90) comprises:
a pedestal (see Figs.9-10, an upper portion/proximal portion 80), a lock buckle (see Figs.11-12, slider 110) and an elastic element (see Figs.6-8, an O-ring, 82) the pedestal (see Figs.9-10, an upper portion/proximal portion 80) is provided with a slot (recesses 96) for mounting the lock buckle (see Figs.11-12, slider 110),
and the lock buckle (see Figs.11-12, slider 110)  and the pedestal (see Figs.9-10, an upper portion/proximal portion 80) are elastically connected by the elastic element (see Fig.6-8, col.1, lns.64-col.2, lns.11, elastomeric loop structure stretchable for resiliently urging the lock mechanism transversely on the cannula to a lock position).
However, Ziegler et al. does not teach the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center, and the lock buckle reciprocates within the slot along the oblong hole
Bonde et al. teach the lock buckle (sliding locking device SLD 22) is provided with an oblong hole in a center (Figs.3A-B, see center portion of SLD), and the lock buckle is mounted within the slot of the pedestal (Fig.4, collar flange 28 with tabs 52 and 53 and sidewalls 34 and 51) via the oblong hole of the center, and the lock buckle (Figs.3A-B, shows reciprocates along the oblong hole (see arrows)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ziegler et al. to have the lock buckle is provided with an oblong hole in a center, and the lock buckle is mounted within the slot of the pedestal via the oblong hole of the center, and the lock buckle reciprocates within the slot along the oblong hole as taught by Bonde et al. in order to provide using of the sliding lock to secure/lock cystoscope within the lock and prohibiting cystoscope rotation ([0005]-[0006] of Bonde et al.).The modified device of Ziegler et al. in view of Bonde et al. will hereinafter be referred to as the modified device of Ziegler et al. and Bonde et al.
The modified device of Ziegler et al. and Bonde et al. teach the claimed invention as discussed above, but does not teach an endoscope sheath comprising a three-way connector, a four-way connector, a valve, a probe tube, a probe head, a first pipe, and a second pipe, wherein the endoscope locking device is connected to a first connecting end of the three-way connector a second connecting end of the three-way connector is an instrument entrance, a third connecting end of the three-way connector is connected to a connecting end of the four-way connector, one end of the probe tube is connected to another connecting end of the four-way connector, and the probe head is connected to the other end of the probe tube.
Yanqun et al. teach endoscope sheath comprising a three-way connector (see Fig.1 also shown below, short bridge 4 part as shown in below Figure), a four-way connector (see Fig.1 also shown below, sheath body 2 part as shown in below Figure with outlet valve 6 and inlet valve 11), a valve (6 and 11), a probe tube (a sheath tube 1), a probe head (Figs.2 and 4, part I), a first pipe (see Figs.2 and 4, an independent speculum cavity 7), and a second pipe (see Figs.2 and 4, an instrument channel 8),
the automatic endoscope locking device (locking mechanism 5) is connected to a first connecting end of the three-way connector (see Fig.1 also shown in figure below) 
a second connecting end of the three-way connector is an instrument entrance (see Fig.1 also shown below), 
a third connecting end (see Fig.1 also shown in figure below) of the three-way connector is connected to a connecting end of the four-way connector (see Fig.1 also shown in figure below), 
one end of the probe tube is connected to another connecting end of the four-way connector (see Figs.1 and 2), 
and the probe head (see Figs.2 and 4, part I) is connected to the other end of the probe tube (see Figs.2 and 4, a sheath tube 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Ziegler et al. and Bonde et al. to have the endoscope sheath comprising a three-way connector, a four-way connector, a valve, a probe tube, a probe head, a first pipe, and a second pipe, and the automatic endoscope locking device is connected to a first connecting end of the three-way connector a second connecting end of the three-way connector is an instrument entrance, a third connecting end of the three-way connector is connected to 


    PNG
    media_image1.png
    736
    667
    media_image1.png
    Greyscale

The modified device of Ziegler et al., Bonde et al. and Yanqun et al. teach the device as discussed above, but does not teach an endoscope sheath comprising a locking screw. 
	Lehmann et al. teaches an endoscope sheath comprising a locking screw (Fig.2, [0033] connection limb 8 is joined to the free ends of the guide limbs 6 and here is connected to this by way of scre).
.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5792045 A			Adair; Edwin L.
US 20160045100 A1		Eto; Hirofumi
US 6132402 A			Tessmann; Terri L. et al.
Adair (US 5792045) discloses a coupler comprised of two parts wherein an optical coupler part is prepositioned within the drape and the endoscope coupler part is then attached to the optical coupler part. Having a coupler comprising two parts in some uses makes the coupler easier to use than a coupler having only one integral structure. For the second and third embodiments, in order to effectively seal the drape to the coupler, a locking ring may be used which captures the drape either between the two parts of the two part coupler or between the optical connector and the coupler.  (See figures 11-13 and col.7, lns.21-65).
Eto (US 20160045100) discloses an endoscopic treatment device including a manipulation unit attachment mechanism attaching the manipulation unit to an insertion port of a channel of an endoscope.  A slider body 45 is formed with a large-diameter hole 45a, a small-diameter hole 45b that has a smaller inner diameter than the large-diameter hole 45a, and a communication hole 45c that causes the large-diameter hole 45a and the small-diameter hole 45b to communicate with each other. When viewed in the direction of the axis C (thickness direction of the slider body 45) shown in FIG. 4, the slider body 45 is formed with locking holes 45d (the locking hole 45d on one side is not shown) that are recessed from respective edges of the large-diameter hole 45a in a width direction E orthogonal to the cross direction D and pass through the slider body 45 in the direction of the axis C.  (See figures 3-4, 9 and [0034]-[0036]).
Tessman et al. (US 6132402) disclose a storage and delivery device comprising a slide lock including two holes of a first and second diameter arranged in a figure-eight shape for positively securing the delivery cap to a cartridge.  (See figures and abstract).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        


/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795